SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras releases the names of the candidates appointed by the non-controlling shareholders to the Board of Directors and Audit Committee Rio de Janeiro, February 28, 2014 - Petróleo Brasileiro S.A. - Petrobras announces that BRAM – Bradesco Asset Mangement S.A. Distribuidora de Títulos e Valores Mobiliários representing 0.63% (sixty three hundredths percent) of the company’s capital has submitted the appointment of candidates to the Board of Directors, as provided for in CVM Instruction 481/09 and pursuant to the instructions contained in the Manual for Participation of Shareholders in Annual and Special Meetings dated April 2, 2014. The following candidates have been appointed for the referred to vacancies: Name of the Candidate Running for Mauro Gentile Rodrigues da Cunha Director indicated by minority common shareholders Jorge Gerdau Johannpeter Director indicated by preferred shareholders Furthermore, due to the provision set forth in CVM Instruction No. 481/09, we inform that the above candidates: · Have not been subject, for the past 5 years, to criminal conviction, conviction in an administrative procedure of the CVM and unappealable conviction, in the judicial or administrative sphere, which has suspended or invalidated the exercise of professional or commercial activity. · They do not have conjugal relations, steady union, or kinship susceptible to information according to item 12.9 of the “Formulário de Referência”. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 3, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
